Hatfield, Judge,
concurring: It appears from the majority opinion, and from the record in the case, that the collector assumed that the marking, stamping, branding, or labeling of a container should, under the statute, be as nearly indelible and permanent as the nature of the container would permit.
*73Counsel for appellant contend that the language, “Such marking, stamping, branding, or labeling shall be as nearly indelible and permanent as the nature of the article will permit,” contained in section 304 (a) of the Tariff Act of 1930, does not apply to containers, but only to the articles of importation.
The majority opinion contains the following statement:
In the view which we take of the instant case, it is not necessary to determine whether the “indelible and permanent” marking is required upon the package or container as well as upon the article, because we are of the opinion that the marking of the barrels in their imported condition by the means above described was sufficient reasonably to meet the statutory requirement. It is true that the paper labels and tags were attached to the barrel heads by means of tacks and not by pasting, but it is conceded in oral argument by counsel for the Government that the means used were probably better than pasting in view of the possible exposure to the salt saturated atmosphere during the voyage from Italy to this country.
Section 304 (a), sufra, requires that the immediate containers of articles of importation shall be so marked, stamped, branded, or labeled as to “reasonably indicate the country of origin” of such articles.
It seems to be clear from the language of section 304 (a), which provides that “Every article imported into the United States, and its immediate container, and the package in which such article is imported, shall be marked, stamped, branded, or labeled in legible English words, in a conspicuous place, in such manner as to indicate the country of origin of such article * * *. Such marking, stamping, branding, or labeling shall be as nearly indelible and permanent as the nature qf the article will permit,” that it is the article only, and not the container, which must be marked, stamped, branded, or labeled “as nearly indelible and permanent as the nature of the article will permit.” [Italics mine.]
I am unable to understand how any other construction can properly be placed upon the provisions of section 304 (a), nor am I able to understand how the majority of the court can reach the conclusion it has in this case without so construing those provisions.
It seems obvious to me that if the language “shall be as nearly indelible and permanent as the nature of the article will permit” applies to containers of imported articles, the containers — barrels, in the case at bar — were not properly marked. However, as I construe the statute, it is the article only to which the language “indelible and permanent” applies, and the containers need only be so marked, stamped, branded, or labeled as reasonably to indicate the country of origin of the article.
I concur in the conclusion reached by the majority, solely on the ground that the containers, barrels, were not required to be “indelibly and permanently” marked, and that, under the facts set forth in the majority opinion, they were sufficiently marked to meet thestatutory requirements.